Opinion issued August 2, 2012.




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas


                             NO. 01B12B00330BCV


                      SHANTELE ENGLISH, Appellant

                                        V.

               TIDEWATER FINANCE COMPANY, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1005013


                       MEMORANDUM OPINION

      Appellant, Shantele English, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.
P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by

statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A

§ B(1) (listing fees in court of appeals). Appellant was notified on April 9, 2012 that

this appeal was subject to dismissal if she did not pay the fee by April 19, 2012.

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case). Appellant was again notified on June 11,

2012 that this appeal was subject to dismissal if she did not pay the fee by June 21,

2012. After being notified again that this appeal was subject to dismissal, appellant

did not adequately respond. See id.

      Appellant has also neither established indigence, nor paid, or made

arrangements to pay, the fee for preparing the clerk=s record. See TEX. R. APP. P.

20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal of


                                          2
appeal for want of prosecution if no clerk’s record filed due to appellant’s fault).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal

for want of prosecution).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                         3